I115th CONGRESS1st SessionH. R. 855IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Cartwright (for himself, Mr. Cummings, Mr. Ellison, Ms. Jenkins of Kansas, Mr. Neal, Ms. Tsongas, Mr. Lipinski, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title 31, United States Code, to require the Secretary of the Treasury to provide for the purchase of paper United States savings bonds with tax refunds. 
1.Short titleThis Act may be cited as the Save Access to a Valuable Investment Needed to Generate Savings Act of 2017 or the SAVINGS Act. 2.Purchase paper United States savings bonds with tax refundSection 3106 of title 31, United States Code, is amended by adding at the end the following:

(d)The Secretary shall— (1)provide an option on the individual return of tax under subtitle A of the Internal Revenue Code of 1986 to use a portion or all of a refund of overpayment of such tax to purchase United States savings bonds in paper form for the taxpayer or any individual designated by the taxpayer; or
(2)provide an option on such return of tax that— (A)allows for the gifting of United States savings bonds to any individual designated by the taxpayer; and
(B)serves the unbanked (within the meaning of section 49 of the Federal Deposit Insurance Act (12 U.S.C. 1831z)) and individuals who lack access to the Internet.. 